DETAILED ACTION
1.	Claims 1-15 of U.S. Application 17/474496 filed on December 20, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 16, 2022 and October 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one further set" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the at least one further set of winding portions --.
Claim 4 recites the limitation "the further sets" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the at least one further set of winding portions --.
Claim 9 recites the limitation "wherein the portions of winding connection lines" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- wherein portions of winding connection lines --.
Claim 9 recites the limitation "the first and the second sets" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends -- the first and second sets of winding portions --.
Claim 10 recites the limitation "wherein the portions of winding connection lines" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "wherein the portions of winding connection lines" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "wherein the portions of winding connection lines" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "wherein the portions of winding connection lines" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 is rejected due to dependence on claim 10.
Claim 15 recites the limitation "wherein the at least a portion of the winding connection lines" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Allowable Subject Matter
7.	Claim 1-3 and 5-8 are allowed.
8.	Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kaneshige (U.S. PGPub No. 20190097484) teaches a stator of a rotary electric machine in which a power line to be connected to a coil can be fixed stably without requiring an additional part. The stator of a rotary electric machine has a stator core which has a plurality of radially protruded teeth at intervals in a circumferential direction; three-phase coils which are wound around the teeth and which each have a coil end protruding from an axial end face of the stator core; power lines which are respectively connected to three input-side ends of the three-phase coils via a joint part; and a resin mold which integrally fixes the coil end and the joint part.
Nagahiro (U.S. PGPub No. 20170025913) teaches a stator for an electric rotary machine including a stator core and a coil, wherein: the coil has plural slot coils and plural connection coils, each slot coil being inserted into the slot, each connection coil connecting the slot coils in a position lying further axially outwards than an axial end face of the stator core, and the coil being constituted in such a way that the slot coil and the connection coil are joined at an abutment portion; and in a hole portion, where the abutment portion is accommodated, of a insulation plate, the connection coil and the slot coil are spaced apart from the insulation plate in the circumferential direction to thereby form a first gap portion.
Futami (U.S. Patent No. 6800973) teaches an electric motor, which contains a plurality of windings wound around a stator core and a plurality of winding terminal receiving portions for containing that include terminal portions of the plurality of windings in a peripheral direction of the stator core at an interval. In addition, the motor includes a terminal plate with lead wires that are drawn out of the plurality of windings along the peripheral direction of the stator core, and connection fittings for electrically connecting the winding terminals to the corresponding lead wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834